Citation Nr: 1437896	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  07-06 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include seasonal allergies and as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, in which the RO denied service connection for a respiratory disorder.

The Board remanded this issue in May 2012 and November 2013 for additional development.  The Veteran did not report for the scheduled December 2013 VA examination and did not provide good cause for not appearing.  See Appellant's Post-Remand Brief, dated July 15, 2014.  The Veteran was provided supplemental statements of the case in December 2012 and January 2014 following the Board Remands.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the record, the Board finds that additional development is needed on the issue of service connection for a respiratory disorder.  A remand is required to ensure that there is a complete record upon which to decide the Veteran's claim.

The Veteran contends that his respiratory disorder is psychosomatic and exasperated due to stress.  See Travel Board Hearing Transcript, dated November 28, 2011.  A March 2011 private psychiatry treatment report indicated the Veteran complained about psychosomatic issues such as respiratory problems.  Private otolaryngological treatment records in December 2011 and February 2013 note that the Veteran's "stress factor requires professional help" in order to help him cope with his [respiratory] disorder.  Therefore, the Board finds a remand is warranted to obtain a VA examination and medical opinion as to whether the Veteran's respiratory disorder is secondary to, that is, is either caused by or aggravated by, the service-connected PTSD.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

While the Veteran did not appear for a scheduled December 2013 VA examination, the case must be remanded, and therefore, the Board further requests medical opinions regarding any respiratory disorders identified as preexisting active service or respiratory disorders that did not exist prior to active service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine to determine the nature and etiology of his respiratory disorder, to include seasonal allergies, pharyngitis, sinusitis, bronchitis, and restrictive lung disease.  All necessary tests should be performed, and the examiner should identify all current respiratory disorders.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including his service treatment records, his post-service medical records, and the lay statements and assertions. 

2. Thereafter, the examiner should provide opinions as to the following:

a. Whether any current respiratory disorder clearly and unmistakably pre-existed service and, if so, whether the evidence is clear and unmistakable that it was not aggravated during, or as a result of, his service.  If aggravation is found, the examiner should address whether the permanent increase in severity was due to the normal progression of the disorder or whether such worsening constituted chronic aggravation of the disorder due to service.  (Note: aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.) 

The examiner should specifically address:

i. April 1969 enlistment Report of Medical History indicating the Veteran's father had tuberculosis and the Veteran suffered from bronchitis.

ii. Veteran's testimony in a November 2011 Travel Board Hearing that his father had one whole lobe of his lung removed due to tuberculosis, that the Veteran may have inherited a propensity for weak lungs, and that he had experienced bronchitis since childhood.

b. For any respiratory disorder that did not exist prior to service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) related to service or any event of service.

The examiner should specifically address the Veteran's contentions that sleep disruption, missed meals, and being in a combat zone caused him to develop respiratory disorder symptoms during active service.  See Travel Board Hearing Transcript, dated November 2011, pages 19-20.

c.  The examiner is also requested to provide an opinion concerning whether it is at least as likely as not (50 percent probability or more) that the Veteran's respiratory disorder is caused or aggravated by a service-connected disability, to specifically include service-connected PTSD.

The examiner should specifically address March 2011, December 2011, and February 2013 private treatment reports regarding psychosomatic symptoms and the Veteran's stress factor as related to the claimed respiratory disorder.

If the examiner finds that the Veteran's respiratory disorder is aggravated by the service-connected PTSD, she/he should indicate the degree of disability of the respiratory disorder before it was aggravated and its current degree of disability.  If the respiratory disorder was not caused or aggravated by the service-connected PTSD, the examiner should state so.

The examiner should provide clear and thorough rationales for the conclusions reached and cite the evidence relied upon or rejected in forming an opinion. If the physician cannot respond without resorting to speculation, she/he should indicate this and explain the reason why an opinion would be speculative. The claims file should be made available to the examiner in conjunction with the examination.
3. Then, the AOJ should readjudicate the claim on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

